DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is a Final Rejection in response to the “Applicant Arguments/Remarks made in an Amendment”
Response to Arguments
Applicant has amended Claim 1 in order to remove the 112(f) interpretation from it, however the amendment does not accomplish this. The limitation in question has been amended to read, “a separable unit separably connected to or mounted on the vehicle and configured to have a space to accommodate a person or a package and have a function of autonomously traveling within a predetermined area”. The underlined addition of “separable” does not prevent the interpretation under 112(f) as “a separable unit” still constitutes a generic placeholder for “means” that is still modified by the functional language “have a function of autonomously traveling within a predetermined area”. The functional language of this limitation is not accompanied by structure that is capable of performing this function, therefore the 112(f) limitation from the original Office Action is being maintained in this Office Action. 
Applicant’s arguments filed on 22-June-2022 with regards to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been considered but they are not persuasive.
Applicant argues that Siegel does not teach the claimed invention because Siegel does not specifically mention transporting a package from an outside area into a predetermined area before a separable unit separates from the vehicle to deliver the item to its final destination. However, this restriction is both untrue and irrelevant. It is irrelevant inasmuch as this limitation amounts to no more than an intended use of the system and adds no significant structural limitations to the claimed invention. The novelty of the claimed invention is a vehicle that transports sub-vehicles that transport people or packages and return to the vehicle. Any vehicle with these features will be able to deliver packages from “outside” of a “predetermined area” to “inside” of that arbitrarily-bounded area by the vehicle and then subsequently use the sub-vehicles to deliver the package within that area. Along this same reasoning the assertion that Siegel does not disclose an invention that can deliver a package from outside a predetermined area with a main vehicle and then use a sub-vehicle to deliver it to a final location within an area is not true. While Siegel uses the specific example of a sub-vehicle retrieving a piece of cargo (a cup of coffee) from a destination and returning to the vehicle with it, Siegel does specify that this example is not limiting in its detail. Additionally, the direction of the package travel has no bearing on the structural components disclosed by Siegel and is therefore not relevant to the anticipatory nature of the reference; if the drone is configured to deliver a coffee cup through the air it is configured to also carry it whilst in a vehicle. Additionally, in Column 18 Line 53 Siegel does explicitly disclose the use of this invention in a setting where the drones are being used to “deliver consumer goods” as opposed to being used to “pick-up goods”. This is an explicit disclosure that the drones can be used in both directions i.e. to deliver goods from the main vehicle to the destination and to retrieve them from the destination and return them to the vehicle. As stated previously the “pre-determined area” disclosed in the instant application can apply to any area that is capable of being reached by the drones, for example, and generally does not apply any meaningful structural limitations on the claim that is not taught by Siegel. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a separable unit separably connected to or mounted on the vehicle and configured to have a space to accommodate a person or a package and have a function of autonomously traveling within a predetermined area” in Claim 1.
With regards to Claim 1, the following structural limitations have been taken from the specifications paragraphs [0025] - [0032] as they are used to delineate the structure of the generic placeholder term “seperable unit” as used in this claim limitation. 
“Communication unit” 
“Controller” 
“Current position acquisition unit” 
“Drive unit” 
“Storage unit” 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being patented by Siegel et al. (US 9,494,937), henceforth referred to as “Siegel”.
As per Claim 1:
Siegel discloses the following:
“a vehicle” 
[Paragraph (23) “the system 100 may be provided with an objective, for example, to retrieve cargo (e.g., coffee from a coffee shop) or provide information to vehicle 110 (e.g., fly ahead of the vehicle to provide traffic information). The drone 105 may start from a location “A” or origination point, for example, a docking station associated with vehicle”]
“a separable unit separably connected to or mounted on the vehicle and configured to have a space to accommodate a person or a package and have a function of autonomously traveling within a predetermined area” 
[Paragraph (23) “the system 100 may be provided with an objective, for example, to retrieve cargo (e.g., coffee from a coffee shop) or provide information to vehicle 110 (e.g., fly ahead of the vehicle to provide traffic information). The drone 105 may start from a location “A” or origination point, for example, a docking station associated with vehicle” Paragraph (10) “Another convenience that a drone may offer may include the transportation of cargoes such as, for example, the retrieval of cargo (e.g., by flying to a restaurant to retrieve food or drink such as coffee) and delivery the cargo (e.g., to the vehicle).” Inherent in this description would be the reverse process of delivering a package from the vehicle.] This passage of Siegel discloses the general process of a unit separating from a vehicle and autonomously travelling with cargo.
As this claim limitation has been found to invoke 112(f) the following structural limitations have been taken from the specifications paragraphs [0025] - [0032] as they are used to delineate the structure of the generic placeholder term “unit” as used in this claim limitation. Corresponding prior art disclosed by Siegel is detailed along with each piece of structural limitation:
“Communication unit” Siegel Paragraph (15) details drones being connected communicatively to a network.
“Controller” such a device is well-known in the art as an inherent piece of equipment that allows an autonomous vehicle to move in response to inputs just as the drones disclosed by Siegel do.
“Current position acquisition unit” Siegel discloses in Paragraph (120) a drone that uses short-range wireless signals to triangulate its landing location to guide the drone into landing. Such an action would be impossible for the drone to do if it did not contain some device to acquire its current position.
“Drive unit” Siegel discloses throughout drones that are capable of movement.
“Storage unit” Siegel discloses throughout drones that are capable of carrying cargo.
“and an information processing device configured to generate traveling command information for allowing the separable unit separated from the vehicle to travel to a destination within the predetermined area determined according to the person or the package accommodated in the separable unit when the vehicle is within the predetermined area and transmit the generated traveling command information to the separable unit, wherein, when the person or the package is transported from an outside of the predetermined area to the destination, the separable unit is configured to be transported by the vehicle with the person or the package accommodated from the outside of the predetermined area until arriving at a predetermined position in the predetermined area where the separable unit is separated from the vehicle, and the separable unit is configured to travel with the person or the package accommodated from the predetermined position to the destination based on the traveling command information.” 
[Paragraph (15)  “The system 100 may be configured as a centralized drone routing system. Drones 105 may include aerial drones, driverless vehicles, or other forms of transportation. Drones 105 may be connected to aggregation server 107 through cellular connection, or other wireless communication protocol. Aggregation server 107 may be configured to collect data from drones 105 as well as sending instructions to drones 105. Aggregated drone data from aggregation server 107 may be processed and optimized by computing system 103. The computing system 103 may utilize of other data sources, such as environmental data (e.g. weather conditions), drone data, and historical data (e.g. previously collected drone data). Paragraph (23) “ As shown in FIG. 2, the system 100 may be provided with an objective, for example, to retrieve cargo (e.g., coffee from a coffee shop) or provide information to vehicle 110 (e.g., fly ahead of the vehicle to provide traffic information). The drone 105 may start from a location “A” or origination point, for example, a docking station associated with vehicle 110 or a home base remote from the vehicle. Drone 105 may launch from location “A” and, while in periodic or continuous communication with network 114, move to a remote location “B” along a path 120, for example, to a cargo location or traffic location. At remote location “B”, the drone 105 may complete a task, for example picking-up cargo or obtaining traffic information. Then the drone 105 may continue to fly along the path 120 to location “C” or a rendezvous point with the vehicle 110, which may approximate a route 130 of vehicle 110 passing through location 135. At or near location “C,” drone 105 and vehicle 110 may utilize direct communication for fine-grain communication, for example, to facilitate information transfer or positioning of drone 105 with respect to vehicle 110. The paths of vehicle 110 and the drone 105 may converge and connect at location “D” or a destination point, for example, as the drone 105 reattaches to the vehicle 110 to recharge an energy store or deliver the cargo. As drone 105 and vehicle 110 approach location “D,” the relative positions and speeds of both the drone 105 and vehicle 110 may converge to permit engagement (e.g., docking) at location “D”.]
In Paragraph (15) of this citation a central system is detailed that can generate travelling commands for the drones which are units that can be separated from the vehicle as disclosed in Paragraph (23). In that Paragraph the separable drones are disclosed as being able to travel docked to the vehicle into any arbitrary area and then be released from the vehicle to travel to between the vehicle and a location associated with cargo whilst transporting said cargo. While the example specifically given in the reference happens to disclose the drone retrieving cargo from the location and delivering it to the vehicle, the direction of the transportation has no limiting factor that would preclude the drone carrying out the task. Therefore it is obvious that if the drone is physically configured to be capable of delivering a coffee cup through the air from the coffee shop to the vehicle it is also capable of delivering the coffee cup from the vehicle to the coffee shop as well as being capable of carrying that coffee cup whilst docked to the vehicle.
With regards to Claim 2, Siegel discloses the following limitations:
“wherein the traveling command information is control information that is transmitted to the separable unit during a period until the separable unit arrives at the destination from *-the predetermined position separable unit”
 [Paragraph (60) “since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.” This demonstrates that the routing information is being communicated continuously and is therefore being transmitted in the period between separation and arrival.]
With regards to Claim 3, Siegel discloses the following:
“wherein the traveling command information is route information including a route that is a route from the predetermined position to the destination, and along which the separable unit autonomously travels.”
 [Paragraph (51) ““the route decider program 215a may calculate the best route to pick-up the cargo from and the best time to leave to pick-up the cargo”]
As per Claim 8:
Siegel discloses the following limitations:
“A separable unit that is configured to have a space to accommodate a person or a package and is separably connected to or mounted on a vehicle, the separable unit comprising” 
[Paragraph (23) “The drone 105 may start from a location “A” or origination point, for example, a docking station associated with vehicle” Paragraph (10) “Another convenience that a drone may offer may include the transportation of cargoes”]
“a drive unit configured to make the separable unit in a state separated from the vehicle travel” 
[Paragraph (23) “The drone 105 may start from a location “A” or origination point, for example, a docking station associated with vehicle 110 or a home base remote from the vehicle. Drone 105 may launch from location “A””]
“a communication unit configured to receive traveling command information for allowing the separable unit in the state separated from the vehicle to autonomously travel to a destination within the predetermined area determined according to the person or the package accommodated in the space from an information processing device; and a controller configured to control the drive unit based on the traveling command information within the predetermined area, wherein, when the person or the package is transported from an outside of the predetermined area to the destination, the separable unit is configured to be transported by the vehicle with the person or the package accommodated from the outside of the predetermined area until arriving at a predetermined position in the predetermined area where the separable unit is separated from the vehicle, and the separable unit is configured to travel with the person or the package accommodated from the predetermined position to the destination based on the traveling command information.”
[Paragraph (15)  “The system 100 may be configured as a centralized drone routing system. Drones 105 may include aerial drones, driverless vehicles, or other forms of transportation. Drones 105 may be connected to aggregation server 107 through cellular connection, or other wireless communication protocol. Aggregation server 107 may be configured to collect data from drones 105 as well as sending instructions to drones 105. Aggregated drone data from aggregation server 107 may be processed and optimized by computing system 103. The computing system 103 may utilize of other data sources, such as environmental data (e.g. weather conditions), drone data, and historical data (e.g. previously collected drone data). Paragraph (23) “ As shown in FIG. 2, the system 100 may be provided with an objective, for example, to retrieve cargo (e.g., coffee from a coffee shop) or provide information to vehicle 110 (e.g., fly ahead of the vehicle to provide traffic information). The drone 105 may start from a location “A” or origination point, for example, a docking station associated with vehicle 110 or a home base remote from the vehicle. Drone 105 may launch from location “A” and, while in periodic or continuous communication with network 114, move to a remote location “B” along a path 120, for example, to a cargo location or traffic location. At remote location “B”, the drone 105 may complete a task, for example picking-up cargo or obtaining traffic information. Then the drone 105 may continue to fly along the path 120 to location “C” or a rendezvous point with the vehicle 110, which may approximate a route 130 of vehicle 110 passing through location 135. At or near location “C,” drone 105 and vehicle 110 may utilize direct communication for fine-grain communication, for example, to facilitate information transfer or positioning of drone 105 with respect to vehicle 110. The paths of vehicle 110 and the drone 105 may converge and connect at location “D” or a destination point, for example, as the drone 105 reattaches to the vehicle 110 to recharge an energy store or deliver the cargo. As drone 105 and vehicle 110 approach location “D,” the relative positions and speeds of both the drone 105 and vehicle 110 may converge to permit engagement (e.g., docking) at location “D”.]
In Paragraph (15) of this citation a central system is detailed that can generate travelling commands for the drones which are units that can be separated from the vehicle as disclosed in Paragraph (23). In that Paragraph the separable drones are disclosed as being able to travel docked to the vehicle into any arbitrary area and then be released from the vehicle to travel to between the vehicle and a location associated with cargo whilst transporting said cargo. While the example specifically given in the reference happens to disclose the drone retrieving cargo from the location and delivering it to the vehicle, the direction of the transportation has no limiting factor that would preclude the drone carrying out the task. Therefore it is obvious that if the drone is physically configured to be capable of delivering a coffee cup through the air from the coffee shop to the vehicle it is also capable of delivering the coffee cup from the vehicle to the coffee shop as well as being capable of carrying that coffee cup whilst docked to the vehicle.
With regards to Claim 9, Siegel discloses the following limitation:
“wherein the traveling command information is control information that is transmitted to the separable unit during a period until the separable unit arrives at the destination from a-the predetermined positionseparable unit.”
[Paragraph (60) “since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.” This demonstrates that the routing information is being communicated continuously and is therefore being transmitted in the period between separation and arrival]
With regards to Claim 10, Siegel discloses the following limitation:
“wherein the traveling command information is route information including a route that is a route from a the predetermined position to the destination, and along which the separable unit autonomously travels.” 
[Paragraph (51) “the route decider program 215a may calculate the best route to pick-up the cargo from and the best time to leave to pick-up the cargo” This passage demonstrates the ability of these drones to autonomously travel to their destinations”]
As per Claim 15:
Siegel discloses the following limitations:
“, in which the separable unit is separably connected to or mounted on a vehicle and is configured to have a space to accommodate a person or a package, the information processing device comprising a controller configured to: acquire a destination within the predetermined area determined according to the person or the package accommodated in the separable units -5-Application No. 17/086,522 generate traveling command information for allowing the separable unit separated from the vehicle to travel to the destination within the predetermined area-;and transmit the traveling command information to the separable unit, wherein, when the person or the package is transported from an outside of the predetermined area to the destination, the separable unit is configured to be transported by the vehicle with the person or the package accommodated from the outside of the predetermined area until arriving at a predetermined position in the predetermined area where the separable unit is separated from the vehicle, and the separable unit is configured to travel with the person or the package accommodated from the predetermined position to the destination based on the traveling command information.” 
[Paragraph (51) “the route decider program 215a may calculate the best route to pick-up the cargo from and the best time to leave to pick-up the cargo”]  This passage demonstrates the device identifying a destination associated with the cargo and generating a travel route to that destination for the drone and that the drone has space to carry a package. Paragraph (23) describes the drone separating from another vehicle.
[Paragraph (15)  “The system 100 may be configured as a centralized drone routing system. Drones 105 may include aerial drones, driverless vehicles, or other forms of transportation. Drones 105 may be connected to aggregation server 107 through cellular connection, or other wireless communication protocol. Aggregation server 107 may be configured to collect data from drones 105 as well as sending instructions to drones 105. Aggregated drone data from aggregation server 107 may be processed and optimized by computing system 103. The computing system 103 may utilize of other data sources, such as environmental data (e.g. weather conditions), drone data, and historical data (e.g. previously collected drone data). Paragraph (23) “ As shown in FIG. 2, the system 100 may be provided with an objective, for example, to retrieve cargo (e.g., coffee from a coffee shop) or provide information to vehicle 110 (e.g., fly ahead of the vehicle to provide traffic information). The drone 105 may start from a location “A” or origination point, for example, a docking station associated with vehicle 110 or a home base remote from the vehicle. Drone 105 may launch from location “A” and, while in periodic or continuous communication with network 114, move to a remote location “B” along a path 120, for example, to a cargo location or traffic location. At remote location “B”, the drone 105 may complete a task, for example picking-up cargo or obtaining traffic information. Then the drone 105 may continue to fly along the path 120 to location “C” or a rendezvous point with the vehicle 110, which may approximate a route 130 of vehicle 110 passing through location 135. At or near location “C,” drone 105 and vehicle 110 may utilize direct communication for fine-grain communication, for example, to facilitate information transfer or positioning of drone 105 with respect to vehicle 110. The paths of vehicle 110 and the drone 105 may converge and connect at location “D” or a destination point, for example, as the drone 105 reattaches to the vehicle 110 to recharge an energy store or deliver the cargo. As drone 105 and vehicle 110 approach location “D,” the relative positions and speeds of both the drone 105 and vehicle 110 may converge to permit engagement (e.g., docking) at location “D”.]
In Paragraph (15) of this citation a central system is detailed that can generate travelling commands for the drones which are units that can be separated from the vehicle as disclosed in Paragraph (23). In that Paragraph the separable drones are disclosed as being able to travel docked to the vehicle into any arbitrary area and then be released from the vehicle to travel to between the vehicle and a location associated with cargo whilst transporting said cargo. While the example specifically given in the reference happens to disclose the drone retrieving cargo from the location and delivering it to the vehicle, the direction of the transportation has no limiting factor that would preclude the drone carrying out the task. Therefore it is obvious that if the drone is physically configured to be capable of delivering a coffee cup through the air from the coffee shop to the vehicle it is also capable of delivering the coffee cup from the vehicle to the coffee shop as well as being capable of carrying that coffee cup whilst docked to the vehicle.
With regards to Claim 16, Siegel discloses the following limitation:
“wherein the traveling command information is control information that is transmitted to the separable unit during a period until the separable unit arrives at the destination from a-the predetermined position separable unit” 
[Paragraph (60) “since the drone and vehicle may not arrive at point “C” at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.” This demonstrates that the routing information is being communicated continuously and is therefore being transmitted in the period between separation and arrival]
With regards to Claim 17, Siegel discloses the following limitation:
“wherein the traveling command information is route information including a route that is a route from the predetermined position to the destination, and along which the separable unit autonomously travels.” 
[Paragraph (51) “the route decider program 215a may calculate the best route to pick-up the cargo from and the best time to leave to pick-up the cargo”]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Taylor (US 3,643,601). 
With regards to Claim 4, Siegel discloses all of the limitations of the independent Claim 1 but does not disclose the following limitations that Taylor does disclose:
“ the predetermined area is a site at a station, a port, an airport, or a warehouse”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
“and the destination is transportation equipment, which transports the package accommodated in the separable unit or a facility, which stores the package accommodated in the separable unit, within the predetermined area”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the delivery system taught by Siegel with the location of an airport taught by Taylor. One of ordinary skill in the art would be motivated to make this modification in order to conveniently transport luggage to airplanes while freeing up personnel from driving freight-vehicles to doing some other tasks.  
With regards to Claim 5, Siegel discloses all of the limitations of the independent Claim 1 but does not disclose the following limitations that Taylor does disclose:
“the predetermined area is a site at a station, a port, or an airport”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
“and the destination is transportation equipment, which transports the package accommodated in the separable unit or a facility, which stores the package accommodated in the separable unit, within the predetermined area.”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the delivery system taught by Siegel with the location of an airport taught by Taylor. One of ordinary skill in the art would be motivated to make this modification in order to conveniently transport passengers to airplanes while freeing up personnel from driving freight-vehicles to doing some other tasks.  
With regards to Claim 11, Siegel discloses all of the limitations of the independent Claim 8 but does not disclose the following limitations that Taylor does disclose:
“the predetermined area is a site at a station, a port, an airport, or a warehouse”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
“and the destination is transportation equipment, which transports the package accommodated in the separable unit or a facility, which stores the package accommodated in the separable unit, within the predetermined area.”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the delivery system taught by Siegel with the location of an airport taught by Taylor. One of ordinary skill in the art would be motivated to make this modification in order to conveniently transport luggage to airplanes while freeing up personnel from driving freight-vehicles to doing some other tasks.  
With regards to Claim 12, Siegel discloses all of the limitations of the independent Claim 1 but does not disclose the following limitations that Taylor does disclose:
“the predetermined area is a site at a station, a port, or an airport”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
“and the destination is transportation equipment, on which the person accommodated in the separable unit boards, or a boarding gate to the transportation equipment, on which the person accommodated in the separable unit boards, within the predetermined area.”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the delivery system taught by Siegel with the location of an airport taught by Taylor. One of ordinary skill in the art would be motivated to make this modification in order to conveniently transport passengers to airplanes while freeing up personnel from driving freight-vehicles to doing some other tasks.  
With regards to Claim 18, Siegel discloses all of the limitations of the independent Claim 15 but does not disclose the following limitations that Taylor does disclose:
“the predetermined area is a site at a station, a port, an airport, or a warehouse”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
“and the destination is transportation equipment, which transports the package accommodated in the separable unit or a facility, which stores the package accommodated in the separable unit, within the predetermined area”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the delivery system taught by Siegel with the location of an airport taught by Taylor. One of ordinary skill in the art would be motivated to make this modification in order to conveniently transport luggage to airplanes while freeing up personnel from driving freight-vehicles to doing some other tasks.  
With regards to Claim 19, Siegel discloses all of the limitations of the independent Claim 1 but does not disclose the following limitations that Taylor does disclose:
“the predetermined area is a site at a station, a port, or an airport”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
“and the destination is transportation equipment, on which the person accommodated in the separable unit boards, or a boarding gate to the transportation equipment, on which the person accommodated in the separable unit boards, within the predetermined area.”
Paragraph (3) “Other systems which might utilize such automatic steering capability include freight-carrying vehicles such as might move luggage in airports or other transportation facilities, adjuncts to commuter systems to move passenger vehicles through supply depots or garages”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the delivery system taught by Siegel with the location of an airport taught by Taylor. One of ordinary skill in the art would be motivated to make this modification in order to conveniently transport passengers to airplanes while freeing up personnel from driving freight-vehicles to doing some other tasks.  
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Ouellette et al. (US 2019/0049962), hereafter known as Ouellette. 
With regards to Claim 6, Siegel discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Ouellette does disclose:
“wherein transmission and reception of data are possible between the separable unit and the information processing device solely when the separable unit is within the predetermined area.” 
[Paragraph [0032] “In some implementations, such and out-of-range subset of robotic devices would continue to work cooperatively and store collected data locally until it is capable of reconnecting with network 106 in order to provide collected data to other robotic device 102 or back to base station 104”]
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Siegel with the range limitation disclosed by Ouellette. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the separable units from wandering outside of a determined area.
With regards to Claim 13, Siegel discloses all of the limitations of the independent Claim 8 but does not disclose the following limitation that Ouellette does disclose:
“wherein transmission and reception of data to and from the information processing device are possible solely when the separable unit is within the predetermined area.” 
[Paragraph [0032] “In some implementations, such and out-of-range subset of robotic devices would continue to work cooperatively and store collected data locally until it is capable of reconnecting with network 106 in order to provide collected data to other robotic device 102 or back to base station 104”]
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Siegel with the range limitation disclosed by Ouellette. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the separable units from wandering outside of a determined area.
With regards to Claim 20, Siegel discloses all of the limitations of the independent Claim 15 but does not disclose the following limitation that Ouellette does disclose:
“wherein transmission and reception of data to and from the separable unit are possible solely when the separable unit is within the predetermined area.” 
[Paragraph [0032] “In some implementations, such and out-of-range subset of robotic devices would continue to work cooperatively and store collected data locally until it is capable of reconnecting with network 106 in order to provide collected data to other robotic device 102 or back to base station 104”]
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Siegel with the range limitation disclosed by Ouellette. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the separable units from wandering outside of a determined area.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Franchineau (US 2010/0044998).
With regards to Claim 7, Siegel discloses all of the limitations of independent Claim 1 but does not disclose the following limitation that Franchineau does disclose:
“wherein the separable unit has connection portions that are connectable to the vehicle, and are connectable to other separable units when a plurality of the separable units is-are connected to the vehicle.” 
[Paragraph [0020] “In this way, it will be understood that because these identical vehicles can travel alone in independent manner and can be assembled together to form an articulated vehicle train of greater capacity, identical road vehicle assemblies are obtained that can be modular along their routes, thus making it possible to organize a transport network so as to assemble or disassemble these autonomous road vehicle trains depending on requirements”]
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Siegel with the connectivity of the units disclosed by Franchineau. One of ordinary skill in the art would be motivated to make this modification in order to allow delivery of larger packages by combining multiple units.
With regards to Claim 14, Siegel discloses all of the limitations of independent Claim 18but does not disclose the following limitation that Franchineau does disclose:
“wherein the separable unit has connection portions that are connectable to the vehicle, and are connectable to other separable units when a plurality of the separable units is-are connected to the vehicle.” 
[Paragraph [0020] “In this way, it will be understood that because these identical vehicles can travel alone in independent manner and can be assembled together to form an articulated vehicle train of greater capacity, identical road vehicle assemblies are obtained that can be modular along their routes, thus making it possible to organize a transport network so as to assemble or disassemble these autonomous road vehicle trains depending on requirements”]
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Siegel with the connectivity of the units disclosed by Franchineau. One of ordinary skill in the art would be motivated to make this modification in order to allow delivery of larger packages by combining multiple units.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667     


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667